Ryan, C.
The appeal in tbis case is from tbe orders of tbe district court of Buffalo county in overruling a motion of tbe appellants to set aside a sale under a decree for tbe foreclosure of a mortgage and in confirming such sale. Tbe motion to set aside tbe sale was based on grounds which will now be considered separately.
It was first urged that notice of tbe sale was not published for 30 days previous to tbe sale. As tbe sheriff in bis return stated that be bad caused a notice of tbe sale *105to be published more than 30 days previous to the sale this proposition can receive no further consideration.
In respect to the next complaint, — that the notice of sale was insufficient, — we must say that we have not been able to discover any ground for this criticism. The objection is so general in its nature that it is doubtful whether under it the district court was bound to search for errors. Certainly that court was scarcely to be held at fault' in finding none. It was urged in the motion in question that the amount for which the foreclosure was had was not stated as being the same in the decree and in the notice of sale. In each the sum named was $1,370.88, but in the notice of sale there was in addition a statement of the amount of accruing costs. This was not a material variance. The objection that the appraisement was too low came too late after the sale. (Vought v. Foxworthy, 38 Neb., 790.) The appraisement shows that the interest of defendants, Bigsby and others, was appraised, and the objection that the interest was not appraised has therefore no weight. There was no evidence to support the other objections which involved merely the existence of alleged facts. The district court must therefore be assumed to have properly overruled the motion to set aside the sale, and both that ruling and the order confirming the sale are accordingly.
Affirmed.